Citation Nr: 1643198	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  15-31 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for bilateral hearing loss disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Tommy Klepper, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran's wife, daughter and son
ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to February 1950 and from September 1950 to July 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied an evaluation in excess of 60 percent for bilateral hearing loss, TDIU and SMC based on the need for aid and attendance or housebound status.  

The Veteran's wife, daughter and son presented testimony before the undersigned at an August 2016 videoconference hearing.  Subsequent to the hearing, the Veteran's attorney submitted additional argument and evidence to the Board along with a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  

To the extent that the issue of SMC on bases other than the need for aid and attendance or housebound status, such as based on loss of use of hearing, have been raised by the record in August 2016 hearing testimony, they have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of SMC based on the need for regular aid and attendance of another person or by reason of being housebound is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  For the appeal period, the Veteran's hearing loss was manifested by no more than Level VIII hearing acuity in the right ear and Level X hearing acuity in the left ear.

2.  Affording the Veteran the benefit of the doubt, the evidence demonstrates that his service-connected bilateral hearing loss and tinnitus prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2015).

2.  The criteria for entitlement to TDIU on a schedular basis have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The RO provided pre-adjudication notice by a letter dated in September 2013.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, identified post-service treatment records, and lay statements have been associated with the record.  

During the appeal period, the Veteran was afforded the opportunity for VA examination on multiple occasions beginning in October 2013, but he failed to report.  Thereafter, he was scheduled for an examination in July 2015.  He could not participate in this examination due to the fact that he was in a broda chair, and the examination was cancelled.  Significantly, the record is replete with reference to the fact that, due to the Veteran's dementia, an additional audiological examination cannot be accomplished.  However, the Board has carefully reviewed the most recent medical evidence, including a June 2013 VA audiometry evaluation performed in conjunction with a hearing aid fitting, and finds the evidence of record adequate for rating purposes.  Thus, with respect to the Veteran's claims for increased rating for hearing loss and TDIU, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a),(b).

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

      Schedular Analysis

The Veteran filed a claim for an increased rating of his bilateral hearing loss disability in July 2013.  The Veteran was originally granted service connection for a bilateral hearing loss disability in a February 2008 rating decision, with a 50 percent evaluation effective from December 2007.  The current 60 percent rating was awarded in an August 2008 rating decision, effective from August 2008.  

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 60 percent for bilateral hearing loss disability.  The evidence of record does not more nearly approximate the criteria for an evaluation in excess of 60 percent.  38 C.F.R. § 4.7.

In this case, the Veteran is significantly impacted by dementia and is currently unable to participate in an audiological examination.  See hearing transcript, p.20, 21; see also May 6, 2016 VA treatment note.  During the pendency of the claim, he did not report for VA examinations scheduled in 2013 and 2014.  Thereafter, the Veteran reported to an audiological examination in July 2015 but he could not participate in this examination due to the fact that he was in a broda chair, and the examination was cancelled.  
The Veteran's attorney has essentially argued that a VA audiological evaluation performed in 2008 should be used as a basis to rate this claim.  This is because it has been difficult to assess the Veteran's hearing acuity due to his dementia in recent years.  The Veteran's attorney urges that the examination results support a rating in excess of 60 percent for bilateral hearing loss.  In this regard, the Board notes that the August 2008 VA audiological examination was the basis for the grant of a 60 percent rating, and does not support a rating in excess of 60 percent under the rating schedule.

On the authorized audiological evaluation in June 2008 pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
80
85
85
LEFT
75
85
80
85

Speech audiometry revealed speech recognition ability of 46 percent in the right ear and of 40 percent in the left ear.  

The pure tone threshold results from the 2008 audiology examination reflect an average of 80 in the right ear and 81.25 in the left ear.  When applied to Table VI, the Veteran had Level IX in his right ear and Level IX in his left ear.  Applying those values to Table VII, a 60 percent rating is for application.  The Veteran's hearing loss meets the criteria for an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a).  However, these criteria do not result in a higher evaluation.  Applying 38 C.F.R. § 4.85, Table VIA, to the above audiological findings, the Veteran has a numeric designation of VII for his right ear and VII for his left.  Application of 38 C.F.R. § 4.85, Table VII, results in a 40 percent disability evaluation.  Thus, a rating in excess of 60 percent is not demonstrated based on these audiometric readings. 

Also, in a March 2016 report, the Veteran's VA treating physician opines that the Veteran should be rated higher than 60 percent because he is profoundly impaired and not employable due to his hearing loss.  However, his assertions relate primarily to the unemployability caused by the longstanding severe hearing loss and tinnitus and do not provide any additional data to support a schedular rating in excess of 60 percent.

VA treatment records contain audiometry findings dated in June 2013 showing pure tone thresholds, in decibels, but no Maryland CNC speech discrimination results.  The results were as follows:


HERTZ

1000
2000
3000
4000
Avg
 
RIGHT
70
90
95
100
88.75
 
LEFT
80
95
105
120
100
 

The examiner noted that Veteran had severe Alzheimer's disease and had difficulty completing the testing.  However, she pointed out that the pure tone thresholds were considered to have good reliability and were consistent with previous audiometric test results.  

The pure tone threshold results from the June 2013 audiology consultation reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a).  As there are no Maryland CNC results, the Board has evaluated the Veteran's hearing reflected in this examination only using Table VIA.  38 C.F.R. § 4.86(b).

Applying 38 C.F.R. § 4.85, Table VIA, to the above audiological findings, the Veteran has a numeric designation of VIII for his right ear and X for his left.  Application of 38 C.F.R. § 4.85, Table VII, results in a 60 percent disability evaluation.  

While there is no actual assessment of the functional effects caused by the hearing disability in a full VA audiological examination during the appeal period, the Board has carefully considered the testimony of the Veteran's wife, son and daughter.  To the extent that they report that his acuity is worse than evaluated, the Board finds the statements both competent and credible in regard to reporting worsening hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  The Veteran's family is competent to report difficulty with his hearing; however, they are not competent to assign puretone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.  

Accordingly, the claim for a 60 percent evaluation for hearing loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating.  See Hart, supra.

      Extraschedular Consideration

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

The first Thun element is not satisfied here.  The Veteran's hearing loss disability is specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.86, 4.87.  In this case, the Veteran's disability has reached the level contemplated by these very exceptional patterns of hearing loss in both ears.  However, a higher rating is possible, but the Veteran's audiometric readings do not meet the criteria.  Even considering that fact, the Veteran's functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  The Board notes that during the Veteran's June 2013 hearing aid fitting that although he had dementia, it was communicated that he was generally amenable to using the hearing aids and to use hearing protection in the presence of loud noise.  Therefore, the criteria are not met and referral is not warranted.  38 C.F.R. § 3.321(b)(1).  

For these reasons, the preponderance of the evidence is against the claim.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2015).

III.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Veteran is service-connected for bilateral hearing loss disability, rated as 60 percent disabling and tinnitus, rated as 10 percent disabling, for the entire appeal period.  He is also service connected for coronary artery disease, rated as 10 percent disabling and diabetes mellitus, rated as 10 percent disabling, effective from March 11, 2016.  The combined disability rating is 60 percent from December 6, 2007, and 70 percent from March 11, 2016.  The Board finds that the Veteran meets the percentage rating standards for TDIU at all times relevant to the appeal.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

The Veteran asserts, generally, that he has been unemployable due to hearing loss and tinnitus for many years, to include all times relevant to this claim.  He urges that evidence from his 1982 retirement due to hearing loss is highly relevant to his current unemployability claim.  

The Veteran filed a claim for TDIU in conjunction with his July 2013 claim for an increased rating.  A VA form 21-8940 dated in January 2014 indicates the Veteran's level of education as having completed high school.  He was last employed in 1981, as an aircraft mechanic at the Oklahoma Air National Guard.  He claimed unemployability due to hearing loss and tinnitus.

Records associated with the Veteran's civil service retirement include a medical statement reflecting that he retired in 1982 due to hearing loss.  An October 1981 signed physician's statement from W.B.M., M.D., reflects that the Veteran was assessed as disabled from a federal or D.C. government position.  His job had been a production controller, which involved planning aircraft maintenance.  The doctor noted progressive hearing difficulties and difficulty using hearing as required in his job description.  It was noted that he wore hearing aids and could not wear headsets or hear a telephone as required in his job.  An October 1981 statement from the Veteran's superior officer reflects that the Veteran could not hear and understand information communicated to him and his poor hearing had an adverse effect on his ability to perform his job.  The superior officer stated that the Veteran's inability to hear well frustrated him and was not conducive to a smooth, efficient office.  He concluded that it would be very difficult for him to work in any job in aircraft maintenance.  

A VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, from the Veteran's doctor, received in July 2013, shows the Veteran requires the aid and attendance of another due to dementia.  

In the aforementioned March 2016 statement, the VA treating physician opines that the Veteran is unemployable due to hearing loss and tinnitus and that he has been unemployable since 1982.  This doctor explains that he interviewed the Veteran's spouse for historical information and reviewed the Veteran's treatment records from the Norman Vets Center and the VA medical center to form his opinion.  Following a discussion of the information relevant to hearing loss contained in those records, the VA doctor concluded that the Veteran's hearing loss and tinnitus caused profound impairment and rendered him unemployable.  

During the August 2016 Board hearing, the Veteran's wife, son and daughter described how he was unable to work and function without assistance for many years due to his hearing loss disability and tinnitus.  They stated that, in essence, he has been unable to work due to his hearing loss and tinnitus throughout the period on appeal.  They felt he would be unable to perform any jobs with safety concerns because he could not hear the situation around him.  He tried to work in car dealerships and in truck driving but these attempts only lasted days since he could not hear around cars or aircraft, nor could he go into a service area because he could not hear.  They asserted that the Veteran's education and experience precluded any other work.  

The Board notes that there is potentially conflicting evidence as to the basis of the Veteran's inability to follow a substantially gainful occupation in that he clearly has profound limitations due to dementia.  See, i.e, May 6, 2016, VA treatment note.  

That said, the evidence sufficiently demonstrates that the Veteran's service-connected hearing loss and tinnitus make his functioning in an employment environment difficult.  Virtually the Veteran's entire work history was in the aircraft field aircraft maintenance.  He was forced to retire years ago from this field due to hearing difficulties as noted.  There is significant doubt as to whether the Veteran could maintain such employment at present due to hearing loss and tinnitus, as highlighted in his family's candid hearing testimony.  Moreover, his VA treating physician has reviewed the pertinent record and rendered his opinion that the Veteran is unemployable due to hearing loss and tinnitus.  The Board finds this opinion thorough, well-supported, and uncontroverted.  Significantly, VA treatment notes show that this physician is currently treating the Veteran for his multiple medical problems including dementia.  Thus, he is acutely aware of the competing medical problems, and the Board finds his opinion to be well-informed as to the Veteran's current level of functioning.  As such, the opinion is accorded significant probative weight as to the issue of unemployability.

As such, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or maintain substantially gainful employment due to hearing loss and tinnitus and, therefore, entitlement to TDIU is warranted.

As a final matter, the Board acknowledges the arguments of the Veteran's attorney representative that entitlement to TDIU should be effective from prior to the date of the current claim; however, the effective date of the award is a question for the agency of original jurisdiction.  As such, an effective date for the grant of entitlement to TDIU is not assigned herein.


ORDER

An evaluation in excess of 60 percent for bilateral hearing loss is denied.

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.






REMAND

SMC - Aid and Attendance/Housebound

Subsequent to the most recent medical assessment regarding aid and attendance or housebound status, service connection has been granted for multiple additional disabilities, to include heart disease and diabetes mellitus, type II.  As the evidence currently of record, to include the June 2013 examination report, does not provide enough detail for purposes of determining entitlement to SMC for aid and attendance or housebound based on the current service-connected disabilities, the Board finds an updated examination for aid and attendance or housebound status should be accomplished to assess whether his service-connected disabilities render him in need of the regular aid and attendance of another person or housebound.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with the assistance of his family and attorney, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development in Step 1, schedule the Veteran for a VA aid and attendance examination.  The claims file, including a copy of this remand, must be made available for the examiner to review.  All relevant tests and studies should be undertaken.  If it is not possible for the Veteran to be physically present for the VA examination, determine if it is possible to opine on the following without him present.  If it is not possible, provide an explanation as to why this is not possible.

The examiner should provide an evaluation as to the extent to which the Veteran's service-connected disabilities impact his capability for self-care.  The examiner's assessment must include, but not be limited to, evaluation of such conditions as: the Veteran's ability or inability to dress or undress himself or to keep himself ordinarily clean and presentable; the Veteran's ability or inability to feed himself; the Veteran's ability or inability to attend to the wants of nature; any need of adjustment of any special prosthetic or orthopedic appliance; and any incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  The examiner should also address whether the Veteran is permanently housebound by reason of his service-connected disabilities.  

The examiner is advised that the Veteran's wife, son and daughter are competent to report his symptoms and history, and such statements must be specifically acknowledged and considered in formulating any opinions concerning his need for aid and attendance.  If the examiner rejects these reports regarding symptoms, the examiner must provide a reason for doing so.  The examiner must provide reasons for any opinion given.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim of entitlement to SMC based on the need for regular aid and attendance and/or housebound, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his attorney representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


